NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  29-JUL-2021
                                                  12:42 PM
                                                  Dkt. 61 OCOR

                           NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I

                 STATE OF HAWAI#I, Plaintiff-Appellee,
                                   v.
                  BRUCE KAAIKALA, Defendant-Appellant


         APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                             EWA DIVISION
                       (CASE NO. 1DTA-17-02251)


                         ORDER OF CORRECTION
               (By: Ginoza, Chief Judge for the court1)

            IT IS HEREBY ORDERED that the Summary Disposition Order

entered on June 14, 2021, is hereby corrected as follows:

            At page 1, in footnote 1, replace "The Honorable
Sherri-Ann L. Iha presided." with "The Honorable Thomas A.K. Haia

presided over the trial."       The footnote shall read as follows:
                 The Honorable Thomas A.K. Haia presided over the trial.

            At page 2, line 5 from the top, insert a footnote after

"conviction."    The new footnote shall read as follows:
                 2
                    The Honorable Sherri-Ann L. Iha presided regarding the
                 November 7, 2018 filing.




     1
         Ginoza, Chief Judge, Hiraoka and Nakasone, JJ.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           The clerk of the court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

           DATED: Honolulu, Hawai#i, July 29, 2021.

                                      FOR THE COURT:

                                      /s/ Lisa M. Ginoza
                                      Chief Judge




                                  2